Opinion by
Woodside, J.,
This is an appeal by the employer from an order of the Unemployment Compensation Board of Review granting compensation to the claimant.
The claimant had been employed by the appellant on a shift working from 3:30 o’clock in the afternoon until midnight. When she was transferred to a shift stai’ting work at 7 o’clock in the morning, she left her employment and filed a claim for unemployment com*242pensation. The Burean of Employment Security disapproved the claim on the ground that she “voluntarily quit her employment without compelling and necessitous reason.” See section 402(b) of the Unemployment Compensation Law, 43 PS §802(b). Upon appeal by the claimant to the referee, he awarded compensation, and upon appeal by the employer to the Unemployment Compensation Board of Review, it affirmed the referee.
An unemployment compensation claimant who admittedly terminates his employment of his own accord has the burden of establishing good cause for the separation. Kaminski Unemployment Compensation Case, 174 Pa. Superior Ct. 242, 101 A. 2d 132 (1953); Seroskie v. Unemployment Compensation Board, 169 Pa. Superior Ct. 470, 82 A. 2d 558 (1951); Mikanowicz Unemployment Compensation Case, 178 Pa. Superior Ct. 612, 115 A. 2d 846 (1955).
Section 402 (b) of the Unemployment Compensation Law, 43 PS §802(b), as last amended and here applicable, provides, inter alia: “An employe shall be ineligible for compensation for any week ... (b) In which his unemployment is due to voluntarily leaving work without cause of a necessitous and compelling nature, . . .”
The board found that claimant “protested this transfer because she was ailing with morning sickness due to her pregnant condition,” and concluded that she “had good cause for not accepting the transfer from the second to the first shift, and when the employer was unable to continue her either on the second or third shift, her refusal to accept the first shift was based on necessitous and compelling reason.”
What was the “necessitous and compelling reason” that caused her to quit her employment? It wag illness — “ailing with morning sickness.” If an em*243ployee’s illness is severe enough to justify a voluntary leaving of employment, that illness will also ordinarily justify a finding that she is not able to work. Sturdevant Unemployment Compensation Case, 158 Pa. Superior Ct. 548, 559, 45 A. 2d 898 (1946).
Unemployment compensation is not sickness insurance. Miller Unemployment Compensation Case, 158 Pa. Superior Ct. 570, 45 A. 2d 908 (1946). It was not intended to compensate those who quit work because of illness. Antinopoulas Unemployment Compensation Case, 181 Pa. Superior Ct. 515, 124 A. 2d 513 (1956).
The claimant testified: “I could have done my work (during the first shift) but I might have had to excuse myself several times during the morning ... I am definitely able to work.” The employer expressed no objection to her “excusing (herself) several times during the morning.”
Since she acknowledged that she was able to work under these circumstances and her employer was willing to have her do so, her reason for voluntarily leaving work was not compelling and necessitous. She is, therefore, ineligible for unemployment compensation under the provisions of section 402(b) of the Unemployment Compensation Law, supra, 43 PS §802(b).
Order reversed.